Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
The instant claims enable opportunities to enhance the level of guarantee of normality of data used in computation by the monitoring module in cases when acquired data on blow through state is damaged by limiting a blow through state amount used to compute an estimated torque for monitoring to an upper limit or a lower limit.  Therefore, degradation in torque anomaly monitoring accuracy caused by damaged data can be suppressed as compared with cases where these limitations are not applied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
Acquisition Unit - the monitoring module 30B is equivalent to an “acquisition unit” that acquires a blow through state amount calculated by the blow through quantity for control calculation unit 221 b. The monitoring module 30B includes an acquisition unit (S32B) that acquires a blow through state amount calculated by the blow through quantity for control calculation unit 221 b and uses a blow through state amount acquired by the acquisition unit to compute an estimated torque. (See PgPub: ¶¶) 		
 - A quantity of air blowing through out of the exhaust port 90 out in one combustion cycle as in the above-mentioned scavenging is referred to as blow through quantity (See PgPub: ¶¶) 
 - The blow through quantity and the in-cylinder air quantity are equivalent to “blow through state amount” representing a state of blow through.  an in-cylinder air quantity (blow through state amount).  (See PgPub: ¶¶) 
 - The control module 20 provides a “control arithmetic unit” to compute the above-mentioned various target control amounts according to a user required torque that is a driving torque of an internal combustion engine required by a user. (See PgPub: ¶¶0045, ) 
 - By substituting physical quantities expressing these operating states into the above mathematical expression, the blow through quantity for control calculation unit 221 b (control blow-through-state calculation unit) calculates a blow through quantity. (See PgPub: ¶¶)
 -  when the CPU 11 a is executing a control program stored in a control storage area 20 m in the memory 11 m, the CPU 11 a and the memory 11 m function as the control module 20.the control storage area 20 m and the monitoring storage area 30 m are established in the storage area in the single common memory 11 m (See PgPub: ¶¶) 
 - The engine required torque is required of the internal combustion engine. The engine required torque calculation unit 21 calculates an 11 c and the communication circuit 11 d. (See PgPub: ¶¶0024, 0046) 
Input Guarantee Portion - The monitoring module 30 has functions of an input guarantee portion 31, (See PgPub: ¶¶) 	
 - The monitoring module 30 provides a “monitoring arithmetic unit” to monitor whether a torque anomaly state is present and an estimated torque as an estimated value of an actual torque of the internal combustion engine is deviated by a predetermined amount or more from an engine required torque required of the internal combustion engine. (See PgPub: ¶¶) 
Monitoring Blow-Through-State Calculation Unit - The in-cylinder air quantity for monitoring calculation unit 36 in the present embodiment is equivalent to a monitoring blow-through-state calculation unit that calculates an in-cylinder air quantity (blow through state amount) used to compute an estimated torque. The blow through efficiency calculation unit 36 a in the present embodiment is equivalent to a monitoring blow-through-state calculation unit that calculates a blow through efficiency (blow through state amount) used to compute an estimated torque. (See PgPub: ¶¶) 	
 - When the CPU 11 a is executing a monitoring program stored in a monitoring storage area 30 m in the memory 11 m, the CPU 11 a and the memory 11 m function as the monitoring module 30. the control storage area 20 m and the monitoring storage area 30 m are established in the (See PgPub: ¶¶) 
 - A target ignition timing, a target injection volume, and a target opening computed by the MCU 11 are equivalent to a target control amount that is a target value of a control amount by which a state of combustion in the internal combustion engine is controlled. (See PgPub: ¶¶) 
 - a driving torque of an internal combustion engine required by a user. a user required torque corresponding to an engine speed and an accelerator position. (See PgPub: ¶¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.R./           Examiner, Art Unit 3747                                                                                                                                                                                             


/JOSEPH J DALLO/           Primary Examiner, Art Unit 3747